Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 06/10/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/26/2020, has been accepted for examination.  

Allowable Subject Matter
Claims 1-7 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein: the limiting frame and the electromagnet are provided side by side on the back plate and spring is movable in a vertical direction by a guide, the movement being at least one item selected from the group consisting of compression and extension, in combination with the rest of the limitations of the claim. Claims 2-7 are allowable by virtue of their dependency.
The closest prior art cited reference of Li et al. (CN109501260, Applicant cited reference translation) discloses 3D Printer for High Precision Leveling. 
However, Li fail to disclose, teach or suggest wherein: the limiting frame and the electromagnet are provided side by side on the back plate and spring is movable in a vertical direction by a guide, the movement being at least one item selected from the group consisting of compression and extension as claimed and, as specified in the present application specification. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art flatness detection device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886